DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 4/10/2020.
Claims 1-15 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee in US Patent 6059530 (“Lee”).
Regarding claim 1, Lee discloses a turbine blade comprising: 	an airfoil (Fig. 1) comprising an outer wall formed by a pressure side and a suction side joined at a leading edge and at a trailing edge, 	a blade tip 38 at a first radial end and a blade root 22 at a second radial end opposite the first radial end for supporting the blade and for coupling the blade to a disc 16, 
Regarding claim 2, Lee discloses the turbine blade according to claim 1, wherein the trench inlet is located at the leading edge or on the pressure side or on the suction side, at a position between 0-30 % chord-length of the airfoil, and the trench outlet is located at the trailing edge or on the pressure side or on the suction side, at a position between 60-100 % chord-length of the airfoil (Fig. 3 and 4).
Regarding claim 5, Lee discloses the turbine blade according to claim 2, wherein the trench inlet 56 and the trench outlet 58 are both located on the suction side (convex side; Fig. 4).
Regarding claim 9, Lee discloses the turbine blade according to claim 1, wherein the trench 48 has a variable lateral width from the trench inlet to the trench outlet (Fig. 4).
Regarding claim 10, Lee discloses the turbine blade according to claim 9, wherein a maximum lateral width of the trench is equal to or less than 50 % of a maximum lateral width of the airfoil at the blade tip (see Fig. 6; the maximum thickness of the trench 48 is less than half of the maximum thickness of the blade).

Claim(s) 1-4, 7-8, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang in US Patent 8708645 (“Liang”).
Regarding claim 1, Liang discloses a turbine blade comprising: 	an airfoil (Fig. 6) comprising an outer wall formed by a pressure side and a suction side joined at a leading edge and at a trailing edge, 	a blade tip (shown in detail in Fig. 6) at a first radial end and a blade root at a second radial end opposite the first radial end for supporting the blade and for coupling the blade to a disc (inherently so, the blade must have a root which attaches it to a rotor), 	wherein the blade tip comprises: 		a tip cap disposed over the outer wall of the airfoil (the tip cap being the blade tip structure radially outwards of the floor of the squealer pocket 23), 		wherein a trench is defined on a radially outer side of the tip cap facing a hot gas path fluid, the trench being formed by a trench floor 23 flanked on laterally opposite sides by first and second trench side faces (faces of the walls 22, 24) such that the trench floor 23 is located radially inwardly in relation to a radially outer surface of the tip cap (Fig. 6 and 7), 	wherein the trench extends from a trench inlet located at or proximal to the leading edge (the inlet being at the leading edge of the walls 24) to a trench outlet 27 located at or proximal to the trailing edge, the trench being configured to entrain a tip leakage flow from the trench inlet to the trench outlet (see the flow arrows in Fig. 6).
Regarding claim 2,
Regarding claim 3, Liang discloses the turbine blade according to claim 2, wherein the trench inlet is located on the pressure side or on the suction side, at a position between 5-20 % chord-length of the airfoil (although the figures are Liang are understood not to be to scale, Liang generally discloses a trench inlet spaced from the leading edge and forward of quarter chord).
Regarding claim 4, Liang discloses the turbine blade according to claim 2 wherein the trench outlet 27 is located on the pressure side or on the suction side at a position between 65-95 % chord-length of the airfoil (Fig. 6).
Regarding claim 7, Liang discloses the turbine blade according to claim 1, wherein the trench has a constant lateral width from the trench inlet to the trench outlet (see the spacing between walls 24 or 24 and 22 in Fig. 6).
Regarding claim 8, Liang discloses the turbine blade according to claim 7, wherein the lateral width of the trench is equal to or less than 50 % of a maximum lateral width of the airfoil at the blade tip (see the spacing between walls 24 in Fig. 6).
Regarding claim 11, Liang discloses the turbine blade according to claim 1, wherein the trench has a constant or variable radial depth from the trench inlet to the trench outlet, wherein a maximum radial depth of the trench is between one and seven times a radial clearance between a radially outermost point of the blade tip and a surrounding stationary turbine component 31 (Fig. 8 and 9; last paragraph of column 3).
Regarding claim 12, Liang discloses the turbine blade according to claim 1, wherein the trench extends from the trench inlet to the trench outlet along a straight profile (the squealer pocket floor is flat; Fig. 6 and 7).
Regarding claim 13,
Regarding claim 14, Liang discloses the turbine blade according to claim 1, wherein the radially outer surface [the] of tip cap is at a constant radial height (Fig. 7; column 3 line 21).
Regarding claim 15, Liang discloses the turbine blade according to claim 1, further comprising one or more squealer tip walls 21, 22 extending radially outward from the tip cap (where the tip cap is equated with the squealer pocket floor; Fig. 6 and 7).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 6, the art of record is silent to the turbine blade according to claim 5, wherein the trench has a maximum proximity to the pressure side at 40-70 % chord-length of the airfoil (as understood from Applicant’s disclosure; see Fig. 3 and paragraph [0023]).  The art of record demonstrates various different blade tips having analogous trenches or flow paths, but falls short of arriving at the limitations required of claim 6 and all intervening claims (the claimed trench having a maximum proximity to the pressure side at 40-70 % chord-length of the airfoil in combination with limitations of claims 5, 2, and 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9260972, US9255481, and US8801377 all disclose analogous turbine blade tip structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745